Citation Nr: 0925732	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1965 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2003.

Official service department and VA records reflect that the 
Veteran was born on August [redacted], 1945.  Thus, he will turn 65 
years of age on August [redacted], 2010, about a year from now.  He is 
hereby notified that under 38 U.S.C.A. § 1513, for Veterans 
aged 65 or more, entitlement to pension benefits will be 
established if the Veteran meets the wartime service and 
income requirements only.  In other words, once he reaches 65 
years of age, he need not show disability.  Since the Veteran 
has the requisite wartime service, he will be eligible for 
pension at that time, to the extent his income is less than 
the maximum rate.  See 38 U.S.C.A. § 1521.  If he does not 
have a final decision by that time, or if his current appeal 
is ultimately denied, he is encouraged to apply for pension 
benefits by his 65th birthday, to ensure the earliest 
possible effective date. 

The issue of entitlement to permanent and total disability 
rating for pension purposes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic obstructive pulmonary disease first became manifest 
years after service, and is not etiologically related to 
service or to service-connected spontaneous pneumothorax.  




CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated in active service; nor was it proximately due to 
or aggravated by service-connected spontaneous pneumothorax.  
38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in January 2003, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate a claim for service 
connection, in particular, on a secondary basis, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  He was notified of the service 
incurrence, current disability, and nexus elements of a 
service connection claim, as well as the elements for 
establishing secondary service connection, including by 
aggravation.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate the 
various elements of his service connection claim.  Although 
he was not provided with information regarding ratings and 
effective dates, as there is no rating or effective date to 
be assigned as a result of this decision, the omission was 
harmless error.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records have been obtained, as have post-service 
private and VA treatment records sufficiently identified by 
the Veteran.  A VA medical examination provided in February 
2003 was based upon consideration of the Veteran's prior 
medical history, including medical records and examinations 
and also describes the disability in sufficient detail for 
the Board to make an informed decision.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this regard, as discussed 
below, although the opinion does not explicitly address 
aggravation of a non-service-connected disability, the 
conclusions that the chronic obstructive pulmonary disease 
was due to smoking, and the identification of the only 
abnormal finding on pulmonary function tests as chronic 
obstructive pulmonary disease, while findings identified as 
relevant to spontaneous pneumothorax were normal, provide a 
sufficient basis for a layman to draw such a conclusion.  
Moreover, there is no indication, lay or medical, of 
aggravation of the chronic obstructive pulmonary disease by 
the service-connected spontaneous pneumothorax, and, 
therefore, an examination is not warranted.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4). He has not 
identified any other potential sources of relevant 
information or evidence.   

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service connection for chronic obstructive pulmonary 
disease 

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Service treatment records do not show chronic obstructive 
pulmonary disease in service.  In July 1967, he was 
hospitalized for treatment of a spontaneous pneumothorax on 
the right side; he underwent a thoracotomy with insertion of 
a chest tube.  After service, he was hospitalized in November 
1975 for a spontaneous pneumothorax to the left side.  From 
May to June, 1976, he was hospitalized for surgery related to 
this condition.  In view of his history, he underwent wedge 
resection of the blebs in the left lung, bullae at the apex 
of the left upper lobe, and partial stripping of the parietal 
pleura.  It was determined that this later spontaneous 
pneumothorax could  not be dissociated from the episode in 
service, and, accordingly, service connection was granted in 
an October 1977 rating decision.  He was granted a 100 
percent rating effective in January 1976, with a 10 percent 
rting assigned effective in September 1976.  The 10 percent 
rating has remained in effect.  

A chest X-ray in September 1987 disclosed changes incident to 
the previous resection of the left fifth posterior rib 
incident to a thoracotomy, with a greatly enlarged substernal 
triangle.  There was no active pulmonary disease, although 
there was evidence of moderate emphysema in the upper lobes.  
A VA examination in December 1987 disclosed no evidence of 
obstructive or restrictive lung disease on pulmonary function 
tests.  Similarly, pulmonary function tests in September 1993 
were interpreted as normal.  

In May 2001, pulmonary function tests were performed due to 
the Veteran's smoking history; he had no respiratory 
complaints at the time.  Pulmonary function tests disclosed 
normal FEV1, but reduced FEV1/FVC ratio.  The diagnosis was 
minimal obstructive airways disease and minimal neuromuscular 
disease.  

On a VA examination in February 2003, the Veteran complained 
of emphysema and increased problems breathing, which he felt 
were due to his spontaneous pneumothorax history.  He 
complained of a chronic cough.  The chest was clear on 
physical examination.  The examiner reported that pulmonary 
function tests showed FVC of 96 percent and DLCO of 108 
percent, which were the best tests to evaluate the residuals 
of his lung surgery.  These were normal, documenting that he 
had lost neither volume nor lung perfusion from his lung 
surgery.  The FEV1/FVC, the best test to evaluate his chronic 
obstructive pulmonary disease, a result of his cigarette 
smoking, was 74 percent indicating mild chronic obstructive 
pulmonary disease.  His chest X-ray did not show emphysema.  
The examiner concluded that his chronic obstructive pulmonary 
disease was more than likely secondary to his cigarette 
smoking, and therefore less than likely related to his lung 
collapse from his spontaneous pneumothorax.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The evidence does not show chronic obstructive pulmonary 
disease until many years after service, and the disease has 
been medically attributed to his long smoking history.  While 
the Veteran believes that it is due to his spontaneous 
pneumothorax, the matter of medical causation in this case is 
not subject to lay observation, and requires medical 
expertise.  There is no medical evidence indicating that the 
spontaneous pneumothorax played any part in the development 
of chronic obstructive pulmonary disease, either by direct 
causation or aggravation.  In this regard, while the 
examination did not explicitly address aggravation, such a 
conclusion may be drawn from the examiner's opinion that the 
chronic obstructive pulmonary disease was due to smoking, 
together with the identification of the only abnormal finding 
on pulmonary function tests was chronic obstructive pulmonary 
disease, while findings identified as relevant to spontaneous 
pneumothorax were normal.  Moreover, there is no evidence 
indicating the chronic obstructive pulmonary disease was 
aggravated by the spontaneous pneumothorax, and, hence, an 
examination is not warranted.  See 38 C.F.R. § 3.159.  In any 
event, the findings obtained on the pulmonary function tests 
of record, including the most recent, show that even with 
consideration of the impairment attributed to chronic 
obstructive pulmonary disease, an evaluation in excess of 10 
percent would not be warranted.  There is no medical evidence 
in the Veteran's favor, and, hence, the weight of the 
evidence is against the claim.  In reaching this 
determination, the Board is mindful that all reasonable doubt 
is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has effectively determined that in claims of 
entitlement to VA disability pension, the VA has a duty to 
insure that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under "average person" 
or "unemployability" tests, a determination must then be made 
whether there is entitlement to non service-connected 
disability pension on an extraschedular basis. See Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  This requires that all of his permanent disabilities 
be evaluated.  While the RO evaluated his service-connected 
and many non-service-connected disabilities in adjudicating 
the claim, the record reflects additional disabilities which 
must be considered.  Specifically, the medical records show 
recurrent iritis.  In addition, in September 2001, he was 
hospitalized for a gastrointestinal bleed which reuired 
transfusion of 2 units of packed red blood cells, and was 
found to be due to a duodenal ulcer.  While he denied 
problems with the ulcer at the time of his October 2002 
hospitalization, he apparently was taking some medication for 
his ulcer.  Therefore, an examination to assess all of his 
disabilities should be provided.  In addition, recent 
treatment records should be obtained.    

The examination should address service-connected spontaneous 
pneumothorax, partial absence and regeneration, left 5th rib, 
fracture of the left 6th rib, and scar, left upper and 
lateral chest, as well as non-service-connected disabilities 
including those previously rated, namely, chronic obstructive 
pulmonary disease, paranoid personality disorder, depression, 
dysthmic disorder with mixed personality, degenerative disc 
disease of the cervical spine, bilateral ulnar neuropathy, 
scars of the lower lip, nose, and back, liver disease, and 
gastroesophageal reflux disease (GERD).  In addition, iritis, 
duodenal ulcer disease, and all other disabilities present 
should be evaluated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA 
treatment records dated from August 2003 
to the present.  

2.  The veteran should be afforded the 
following VA examinations; for each 
examination, the claims folder must be 
forwarded to the examiner for review prior 
to the examination, all indicated tests 
and special studies should be conducted, 
findings must be reported in detail, and 
the examiner must provide the complete 
rationale for all opinions given:  

a.  A comprehensive VA physical 
examination to determine the nature and 
severity of all physical disabilities 
present.  The findings associated with 
each disability should be reported in 
detail, to enable the RO to assign 
individual ratings.  The examiner should 
render an opinion as to what effect the 
disabilities found have on the veteran's 
ability to work and state whether the 
disabling conditions are permanent or 
susceptible to improvement through 
appropriate treatment.  In addition to any 
other disabilities which may be present, 
the examination should address the 
following conditions noted on the rating 
sheets and/or in the medical records (if 
any condition is not currently shown, that 
should be stated):
Service-connected disabilities:
*	spontaneous pneumothorax, bilateral;  
*	partial absence and regeneration, left 
5th rib;
*	fracture of the left 6th rib;
*	scar, left upper and lateral chest.
Non-service-connected disabilities:
*	chronic obstructive pulmonary disease;
*	degenerative disc disease of the 
cervical spine;
*	ulnar neuropathy, both arms; 
*	scars, lower lip, nose, and back; 
*	liver disease; 
*	gastroesophageal reflux disease (GERD);
*	iritis.  
The Veteran's claim that he has 
osteoarthritis as well as his symptoms of 
hand tremors should be addressed in the 
examination as well.  

b.  The veteran should also be afforded a 
VA psychiatric examination, to include a 
complete description of the current 
psychiatric symptomatology that affects 
the veteran's social and industrial 
functioning, which is not a symptom of 
alcohol dependence.  The examiner should 
provide a Global Assessment of Functioning 
(GAF) score which pertains to the 
Veteran's psychiatric status, without 
consideration of impairment due to alcohol 
dependence.  
The examiner should also provide an 
opinion on the extent to which such 
symptomatology effects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment found impacts his 
ability to establish or maintain effective 
work. The examiner should provide an 
opinion on whether the veteran's 
psychiatric symptoms (other than alcohol 
dependence symptoms) preclude him from 
obtaining and maintaining substantially 
gainful employment, and whether the 
impairment of the veteran's social and 
industrial functioning is considered to be 
permanent. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing and any other 
indicated development has been conducted 
and completed in full.  Then, the 
veteran's claims should be readjudicated, 
in light of the additional evidentiary 
development.  All permanent disabilities 
found to be present should be assigned a 
percentage rating.  If the decision is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


